Citation Nr: 1735844	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  12-18 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for a depressed mood disorder.
 
2.  Entitlement to a rating in excess of 30 percent for obstructive sleep apnea.
 
3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1999 to September 2002. 
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  

The Veteran testified in October 2014 before the undersigned. A transcript of the hearing is associated with the claims file. 

In February 2015 the Board remanded the issues for evidentiary development. The case has now been returned to the Board for further appellate action. 
 
In February 2017, the Veteran's initial rating for a mood disorder was increased to 50 percent effective June 26, 2009. As that decision did not constitute a full grant of the benefit sought, the issue remains on appeal. See AB v. Brown, 6 Vet. App. 35 (1993).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Depressed Mood Disorder

The February 2015 Board decision directed that certain records, to include any police report or prison record pertaining to the Veteran, and to include any Mason City psychiatric unit hospitalization from 2010, should be obtained. The Veteran provided case numbers associated with arrests in March 2007, August 2007 and November 2010, however, the record does not indicate that VA has attempted to contact any police department or law enforcement agency in order to obtain records related to such arrests. Moreover, while VA obtained records associated with the Veteran's hospitalization at the Des Moines VA Medical Center in August 2010, the appellant related in an August 2010 statement that he had been hospitalized at Mercy Medical Center in Mason City, Iowa before being transferred.  On remand, additional efforts should be made to obtain the case records as well as records from the Mercy Medical Center.

Further, following a September 2016 examination a VA psychologist diagnosed the Veteran with both a depressive disorder and an unspecified personality disorder. The examiner stated that 50 percent of the Veteran's occupational and social impairment was attributable to the depressive disorder, and 50 percent was attributable to the unspecified personality disorder. The examiner did not provide a fully explanatory rationale or identify the evidence relied on in diagnosing a personality disorder. In two separate July 2012 statements, the Veteran argued that he did not exhibit mental health symptoms prior to his active-duty service, and that private and VA treatment records did not support a diagnosis of a personality disorder. 

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). For a medical opinion to be adequate it must not only contain clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007). Here, remand is warranted to obtain clarification as to the rationale and evidence underlying the September 2016 VA examiner's diagnosis of a personality disorder, and an explanation why findings that the appellant does not have a personality disorder are not appropriate.


Obstructive Sleep Apnea

In September 2016, a VA examination was provided to assess the nature and severity of the Veteran's obstructive sleep apnea. The examiner noted that the Veteran did not use a breathing assistance device as the Veteran had not completed a sleep study. The pertinent criteria for an increased rating for obstructive sleep apnea do not depend on actual use of a breathing assistance device, but rather whether such a device is "required." 38 C.F.R. § 4.97, Diagnostic Code 6847 (2016). 

Although the examiner checked a box to indicate that use of a breathing assistance device was not required, the examiner did not provide any explanation in support of such finding. Specifically, he did not address whether the severity of the Veteran's sleep apnea would warrant the use of such a device, notwithstanding the absence of actual use. As such, remand is warranted to obtain clarification as to that issue. 

Total Disability Rating

The issue of entitlement to a total disability evaluation based on individual unemployability is intertwined with the claims remanded herein, thus it too must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

1. Contact the appellant and request that he identify the police departments or law enforcement agencies which arrested him in March 2007, August 2007 and November 2010.  If the Veteran identifies such police department or law enforcement agency, the RO must contact that department and/or any appropriate records depository in an attempt to obtain medical records pertaining to any treatment provided to the appellant while incarcerated. 

2. Request that the Veteran complete a signed authorization for medical records from Mercy Medical Center North Iowa (1000 4th St SW, Mason City, IA 50401-2800), relating to any incident of psychiatric hospitalization in 2010. If the Veteran completes such authorization, request all such records.

3. Obtain all outstanding, pertinent VA treatment records, including all records dating since March, 2017. All records received should be associated with the claims file. If the AOJ cannot locate these Federal records it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile. Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim. The claimant must then be given an opportunity to respond.

4. Thereafter, provide the examiner who conducted the September 2016 VA psychiatric examination access the appellant's VBMS and Virtual VA files for review. If this examiner is not available, the Veteran's claims folder should be reviewed by another appropriately qualified mental health professional. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following questions:

a) Based on your review of the Veteran's VBMS and Virtual VA files, are any changes or updates to the conclusions reached in the September 2016 report warranted?

b) What specific evidence and rationale supports the diagnosis of an unspecified personality disorder in the September 2016 report?  In answering this question consider the Veteran's July 2012 statements asserting a history of minimal psychiatric symptomatology prior to the military, as well as the August 2003 and November 2003 records of private treatment noting an impression of schizophreniform disorder. The examiner must also address the absence of diagnosis or treatment for a personality disorder other than in the March 2010 and September 2016 VA examination reports. 

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

4. Provide the examiner who completed the September 2016 VA sleep examination access to the appellant's VBMS and Virtual VA files for review. If this examiner is not available, the Veteran's claims folder should be reviewed by another appropriately qualified examiner. An in-person examination should be scheduled if, and only if, the reviewing examiner deems such to be necessary. After a complete review of the Veteran's VBMS and Virtual VA files, and any examination if one is provided, the examiner is to specifically address the following questions:

a) Based on your review of the Veteran's VBMS and Virtual VA files, are there any changes or updates to the conclusions reached in the September 2016 report warranted?

b) Is it at least as likely as not (50 percent probability or greater) that the severity of the Veteran's obstructive sleep apnea requires the use of a breathing assistance device such as a CPAP machine, notwithstanding the absence of any actual use?

If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the VBMS electronic file.

4. The AOJ must then review the aforementioned reports to ensure that they are in COMPLETE compliance with the directives of this REMAND, and that the examiners have documented their consideration of all records contained in Virtual VA and VBMS, as appropriate. If any report is deficient in any manner, the AOJ must implement corrective procedures.

5. After undertaking any other development deemed appropriate, readjudicate the issues on appeal. If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




